DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-30-2021 has been entered.

Response to Arguments
The 112 rejections of claim 6 has been withdrawn in view of the amendment.
Applicant's arguments filed 3-30-2021 have been fully considered but they are not persuasive.
As to the argument “no combination of Jeon and Yao teach or suggest reusing a cached overlapping interference result to infer/determine what a sub-image of an object shows (utilizing...the cached overlapping inference result when inferring the second sub-image in the CNN), and then confirming the identity of the specific object by inferring the first sub-image and the second subimage”; the examiner’s position is that 
Regarding applicant’s arguments directed to claim 7, please note that Jeon discloses that the images are ultrasound images (see par. 0080, 0192); thereby,  anything identified is based on inferring that the sub-images is the specific sound which is ultrasound.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon 20150302583 in view of Yao 20190073553.

As to claims 1-2, Jeon discloses a method to optimize inference time for full resolution images, the method comprising: dividing, by one or more processors, a full resolution image of a specific object into a plurality of partially overlapping subimages [451, 651, 85]; selecting, by one or more processors and from the plurality of partially overlapping subimages, a first sub-image and a second sub-image that overlap one 

As to claims 3-6 and 14-16, Jeon discloses wherein the full resolution image is a stream of data (see par. 0050), wherein the full resolution image is a graph of a stream of sound for a specific sound [ultrasonic], and wherein the specific object in the full resolution image that is identified based on inferring the first sub-image and the second sub-image is the specific sound (see fig. 4, 6, 8-19; par 0051, 0126-0135, 0137-0146). Jeon fails to disclose some type of images. In an analogous art, Yao discloses wherein the full resolution image is a photograph of a physical scene (see fig. 6-7). The previous references fails to disclose the intended use of wherein the full resolution image is a graph of electronic signal transmissions; however, for producing ultrasound it is required electronic signal transmissions and processing ultrasound it is required a graph of electronic signal transmissions; thereby, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to use the teaching in any desired type of image since it is going to bring the same predictable results of identifying the desired item or characteristic.

As to claims 7-9 and 12, Jeon discloses a method to optimize inference time for full resolution images, the method comprising: receiving, by one or more processors, a data D for processing by a system to process data [451, 651, 85]; separating, by one or 

As to claims 10, Jeon discloses the method of claim 7, wherein the overlapping data portions DP are increasing sizes, and wherein the DPi-1 is contained in the DP (see fig. 7; par 0124-0135, 0137-0146).

As to claims 11, Jeon discloses the method of claim 7, further comprising: determining, by one or more processors, the overlapping data portions DP based on readings from a motion detection device in a camera that captured the second data portion DPi-2, wherein the motion detection device is from a group consisting of an accelerometer, a gyroscope, a global positioning sensor (GPS) positioning device, and a motion tracker (see par. 0009, 0013 0017, 0063).



Regarding claims 17-19, they are the corresponding computer program product claims method claims 7-8 and 13.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Yao as applied to claim 17 above, and further in view of DeLoan 20130216094.

As to claim 20, the previous references fails to disclose wherein the program instructions are provided as a service in a cloud environment. In another analogous art, DeLoan wherein the program instructions are provided as a service in a cloud environment (see par. 0060). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of presenting the service in a convenient way, thereby increasing profits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647